Citation Nr: 1432480	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for a left shoulder disability, status post impingement and acromioplasty, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant served on active duty from October 1984 to October 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2008, the appellant testified at a hearing at the RO.  In August 2010, the Veteran testified at a Board videoconference hearing.  

In January 2011, this matter was remanded for additional development and adjudication.  



FINDINGS OF FACT

1.  A low back disability, to include lumbago and mild lumbar spondylosis, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability. 

2.  For the appeal period, the Veteran's left shoulder range of motion is not limited to 25 degrees from the side.

3.  The Veteran's bilateral knee disabilities are not manifested by any limitation of extension or by limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for low back disability, to include lumbago and mild lumbar spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an evaluation in excess of 20 percent for left shoulder disability have not been met.  38 U.S.C.A. § 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.1000, 4.1, 4.7, 4.71a, DCs 5051, 5201, 5202, 5203 (2013).

3.  The criteria for a rating in excess of 10 percent for service-connected right knee disability have not been met. 38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5014 (2013).

4.  The criteria for a rating in excess of 10 percent for service-connected left knee disability have not been met. 38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5014 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In letters dated in September 2007 and May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations that, taken together, are fully adequate to decide the claims.  The February 2011 examiner indicated that the Veteran's claims file was reviewed and the examiners adequately explained the basis for the opinions and findings provided.  

Here, the Board notes that this matter was remanded in in January 2011 in order to obtain updated VA treatment records, post-service employment physicals, and a VA examination in connection with the claims.  The VA treatment records were associated with the claims file and the Veteran was afforded an adequate VA examination dated in February 2011.  The Veteran was also sent a letter requesting that he complete and return a consent form for the post-service employment physicals, or submit the evidence directly.  The Veteran did not respond to this request.  Based on the foregoing, the Board finds that there has been substantial compliance with the terms of the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection for a low back disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for a low back disability.  He contends that he has experienced low back symptoms since service.  The record in this case contains post-service VA clinical records noting a current diagnosis of lumbago.  The record also contains a February 2007 letter from the Veteran's VA physician noting that the appellant had reported several chronic health problems which started during service, including back pain.  

As the Veteran had not yet been afforded a VA medical examination in connection with his claim, the matter was remanded in January 2011.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran reported gradual onset of his back condition.  Specifically, he indicated that he believed that his back condition correlated to rigorous training, work activities, and altered gait secondary to his service-connected knee disabilities.  After examination, the Veteran was diagnosed as having mild lumbar spondylosis.  The examiner found that this condition was less likely as not (less than 50/50 probability) caused by or a result of his military service, or his service-connected left shoulder or bilateral knee disabilities.  The examiner explained that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as a fracture or dislocation.  In the absence of such findings a post-traumatic or inflammatory process was found to be less likely than not.  Moreover, the examiner found that the service record did not document repetitive microtrauma over a prolonged period which would be required to initiate and sustain a post-traumatic or chronic inflammatory process.  The examiner also noted that the Veteran's x-rays did not reveal advanced degenerative changes.  Finally, the examiner noted that the Veteran's residual gait pattern and bilateral knee alignment, leg length, joint range of motion, strength, and stability were too functional to cause a transfer lesion to the Veteran's spine.  And he noted that shoulder arthrofibrosis was not a known risk factor for lumbar disease.

The record shows that the Veteran has been diagnosed as having lumbago and mild lumbar spondylosis.  The question for consideration is whether this condition was caused by his military service, or a service-connected disability.  In this respect, the medical evidence is negative.  Specifically, the February 2011 examiner found that the Veteran's diagnosed back disability was not due to his active military service or a service-connected disability.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the February 2011 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his back disability.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his back disability is related to his military service and specifically his service-connected knee disabilities.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether a back disability is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, x-rays taken in connection with the February 2011 VA examination indicated only mild degenerative osteophytes which were interpreted as unremarkable for the Veteran age.  Thus, despite the Veteran's contention of pain since service, the medical evidence does not support the Veteran's contention.  The Board does not find those statements credible.  

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for a low back disability.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased ratings

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Id.  


A.  Left shoulder

In this case, the Veteran's service-connected left shoulder disability is evaluated as 20 percent disabling under Diagnostic Code (DC) 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5051 provides that shoulder replacement (prosthesis), provides for 100 percent rating (major or minor) for 1 year following prosthesis.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity a 60 percent rating is warranted (major) and a 50 percent rating is warranted (minor).  With intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to DCs 5200 and 5203.  A minimum rating of 30 percent is warranted (major) and 20 percent is warranted (minor).  38 C.F.R. § 4.71a, DC 5051. 

Ankylosis of the scapulohumeral articulation is when the scapula and humerus move as one piece.  Unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side warrants a 50 percent (major) rating and 40 percent (minor) under DC 5200.  Intermediate, between favorable and unfavorable, ankylosis is rated at 40 percent (major) and 30 percent (minor), and favorable, with abduction to 60 degrees (the ability to reach the mouth and head) is rated as 30 percent (major) and 20 percent (minor).  38 C.F.R. § 4.71a, DC 5200. 

DC 5201 provides that limitation of motion of the minor arm at the shoulder level is rated 20 percent, from midway between side and shoulder level is rated 20 percent. Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent (minor). 38 C.F.R. § 4.71a. 

Loss of the humerus head is rated at 80 percent (major) and 70 percent (minor), nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor), and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor) under DC 5202.  Also, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  38 C.F.R. § 4.71a, DC 5202. 

A malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation. A 20 percent evaluation requires nonunion with loose movement or dislocation. These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a , DC 5203. 

The medical evidence in this case consists of three VA examination reports dated in September 2007, November 2008, and February 2011.  

The September 2007 examination report noted that the Veteran was right-handed.  The Veteran injured his shoulder in 1989 in a motorcycle accident.  He eventually had open Mumford procedure in the late 1990s.  The Veteran was noted to have pain in the superior and anterior aspects of the shoulder, which was a sharp pain especially when lifting or pulling with the arm.  On examination, there was normal contour with no erythema or swelling, with tenderness over the acromioclavicular  joint and subacromial space.  Range of motion was limited by pain with 90 degrees abduction and 40 degrees flexion.  Extension was 50 degrees with 90 degrees external rotation and 70 degrees internal rotation.  The Veteran had a positive Hawkins' test and a negative Job empty test.  There was pain and some weakness due to pain, but no fatigue, lack of endurance or incoordination on repeat testing.  MRI indicated tendinosus in the supraspinatus tendon and sequelae of a Mumford procedure.  The Veteran was diagnosed as having subacromial impingement and tendinitis in the supraspinatus tendon.  The examiner found that the Veteran had difficulty performing some occupational duties lifting and carrying weapons and packs, but that his daily activities were not impaired.  There was no additional limitation with flare-up.

The Veteran was again examined by VA in November 2008.  The Veteran's symptoms were reviewed.  He was indicated to have pain and limited motion, and though he was able to reach upward, the motion was very painful.  The Veteran did not do push-ups or pull-ups and he was unable to hold the arm in an abducted position.  The Veteran had occasional cortisone shots with partial relief of symptoms.  He also was noted to take pain medication.  The Veteran was noted to have shoulder flares on a daily basis and had definite difficulties with activities of daily living and normal occupational activities.  Subjectively, repetitive movements and activities involving the shoulder were painful without significant functional impairment.  Left shoulder examination indicated abduction and flexion  to 90 degrees and to 100 degrees with pain, extension was 45 degrees, rotation was 50 degrees with considerable pain and associated subacromial crepitation, and internal rotation of 75 degrees with only slight pain.  Objectively, repetitive manipulations of the left shoulder were quite painful to the Veteran without demonstrating additional functional impairment.  No instability of the left shoulder was identified.  X-rays noted residuals of the Mumford procedure.  The Veteran was diagnosed with degenerative arthritis of the acromioclavicular articulation with significant adhesive capsulitis of the left shoulder, status post Mumford resection of the lateral aspect of the clavicle.  The examiner noted functional impairment related to any activity involving rotary type movements.  The Veteran had impairment from pain with weakness, fatigability and lack of endurance.  There was no indication of instability or incoordination.

Finally, the Veteran was examined in February 2011.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  Since the last examination, the Veteran had complaints of progressive pain, stiffness, and weakness.  The Veteran reported multiple steroid injections with transient relief of symptoms.  Symptoms included pain, giving way, stiffness, weakness, decreased joint speed, and decreased motion.  Flare-ups were indicated to be severe, daily, and last for hours, with precipitation factors being overhead activities, throwing and reaching.  There was no deformity, instability, incoordination, dislocation or subluxation, locking, effusions, or inflammation.  On examination, there was tenderness, abnormal motion, guarding, and positive impingement, but not instability.  Flexion and abduction were 110 degrees, internal rotation was 75 degrees, and external rotation was 65 degrees.  There was objective evidence of pain with active motion and after repetitive motion, but no additional limitation after three repetitions of range of motion.  The Veteran was diagnosed with history of open Mumford procedure with residual arthrofibrosis.  Impact on occupational functioning was indicated to be pain and problems with lifting, carrying, and reaching.  The effect on daily activities was indicated to be none to a  moderate effect on exercise, sports, and recreation.

The Veteran's outpatient treatment records were also reviewed, but the symptoms noted were not found to be more severe than those noted in VA examination reports outlined above.

For the period in question, it is clear that the Veteran did not have ankylosis of the left shoulder.  Thus, DC 5200 is not applicable.  Moreover, the ROM findings show that limitation of motion even with consideration of such factors as pain, fatigue, lack of endurance, and weakness did not result in intermediate limitation between favorable and unfavorable, and motion was not limited to 25 degrees from his side. Thus, a rating in excess of 20 percent is not warranted pursuant to DC 5201. 

There is also no indication of flail shoulder, false flail joint, recurrent dislocation, or malunion of the left shoulder under Diagnostic Code 5202 for impairment of the humerus.  ROM studies were conducted and while there was some limitation, loose or flail shoulder movements were not indicated. Moreover, nonunion of the false flail joint is not shown, nor is fibrous union of the humerus.  Thus, DC 5202 does not result in a rating in excess of 20 percent for the left upper (minor) extremity. 

And there is no evidence of dislocation or nonunion of the clavicle or scapula under DC 5203.

In conclusion, a rating in excess of 20 percent for the service-connected left shoulder is not warranted.  

In finding that the next-higher evaluation is not warranted, the Board notes the Veteran's complaints of pain.  Indeed, it is not disputed that the Veteran has limitation of motion and VA examiners noted objective evidence of pain during range-of-motion testing.  Those measured ranges of motion, however, were in excess of the benchmark required for a higher rating, even when considering functional impairment due to pain.  The Board acknowledges that the Veteran has had complaints of weakness; however, the medical evidence of record contains no finding of instability.  In addition, the examiners generally found that the function of the shoulder was not additionally limited, after repetitive use, by fatigue, weakness, lack of endurance, and incoordination.

The evidence thus reflects that the limitations caused by the DeLuca factors do not cause the orthopedic symptoms of the Veteran's shoulder disability to more nearly approximate the criteria for the next higher evaluation.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a schedular rating in excess of 20 percent for the Veteran's left shoulder disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher evaluation is not warranted, and the claim must be denied.

B.  Right and left knee conditions

The Veteran's service-connected left and right knee disabilities are currently evaluated as 10 percent disabling under Diagnostic Codes 5014-5260.

Under Diagnostic Code 5014, osteomalacia is to be rated on limitation of motion of the affected part, as degenerative arthritis.  Diagnostic Code 5003 for degenerative arthritis directs that it will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent disability evaluation.  Id.

Limitation of motion of the knee and leg is rated under Diagnostic Codes 5260 for limitation of flexion, 5261 for limitation of extension and 5256 for ankylosis. Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable (zero percent) disability rating; 45 degrees warrants a 10 percent disability rating; 30 degrees warrants a 20 percent disability rating; and 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable (zero percent) disability rating; 10 degrees warrants a 10 percent disability rating; 15 degrees warrants a 20 percent disability rating; 20 degrees warrants a 30 percent disability rating; 30 degrees warrants a 40 percent disability rating; and 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

As will be discussed in further detail below, the evidence of record does not show that the Veteran experienced ankylosis of his knees at any time during the claim, therefore, the Board will not set forth the rating criteria for ankylosis of the knee under Diagnostic Code 5256. 

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, is also to be considered when ascertaining the severity of musculoskeletal disabilities. 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204  -06 (1995). 

The Veteran was afforded a VA examination dated in September 2007.  The Veteran reported that he began having pain in his knees in around 2000 with no injuries that he recalls.  The examiner noted that the Veteran service duties entailed fairly heavy labor and 11 years of sea duty on six different ships.  The Veteran was diagnosed with degenerative joint disease and had Synvisc injections in both knees in 2002.  He had 10/10 pain in both knees with cracking and popping, and the Veteran indicated that it was difficult sleeping due to the pain. The Veteran denied swelling and locking, but indicated that the knees buckled one time. The Veteran was noted to take pain medication, but did not use any braces or supportive devise.  On examination, the Veteran was able to walk with a normal gait.  There was no swelling, but there was tenderness around the patellae bilaterally.  Motion as 0 degrees full extension to 120 degrees flexion with audible popping sensations in the knees.  The Veteran could squat to 30 degrees with no additional impairment due to weakness, fatigue, lack of endurance, or incoordination on repeat testing.  Both knees were stable to stress testing with intact cruciate and collateral ligaments.  McMurray's test was positive bilaterally.  X-rays indicated minimal degenerative joint disease bilaterally.  The Veteran was diagnosed with minimal degenerative joint disease, but the examiner indicated that the major source of pain was probably patellofemoral pain syndrome and some degree of chondromalacia.  The examiner found that the Veteran's occupational duties were somewhat limited in that climbing with packs and running were impaired.  His daily activities were not impacted and the flare-ups were not additionally impairing.  

The Veteran was again examined in November 2008.  The Veteran reported pain aggravated by walking up and down stairs in association with articular crepitation.  The Veteran was noted to do no running, nor did he wear any type of brace or support for his knees.  The Veteran was noted to be on his feet a lot due to his work and that, while his knees were symptomatic, they did not prevent him from performing his normal occupational activities.  On examination, there was no swelling, effusion or temperature increase.  He was limited to squat at approximately 50 percent with pain in both knees.  There was some crepitation in the left knee and some early signs of arthritic changes.  The patellae were stable.  Both knees fully extended to 0 degrees.  The right knee flexed to 135 degrees with only slight discomfort, and the left knee flexed to 115 degrees with anterior knee pain.  There was no evidence of ligamentous laxity or instability and, objectively, repetitive manipulation produced pain without indication of additional functional impairment.  X-rays indicated mild bilateral osteoarthritis.  The Veteran was diagnosed with chronic patellofemoral pain syndrome with mild disability and some functional impairment.  

Finally, the Veteran was examined by VA in February 2011.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran's knee symptoms were noted to include giving way, pain, stiffness, weakness, effusions, decreased joint speed, and loss of motion.  The Veteran was indicated to have severe flare-ups, weekly, that lasted hours and were precipitated by prolonged walking/standing, squats, stairs, jogging, jumping, lifting and carrying.  Symptoms did not include deformity, instability, incoordination, dislocation or subluxation, or inflammation.  Range of motion testing revealed on the left and right flexion of 135 degrees, and extension of 0 degrees.  There was evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions.  There was no ankylosis.  The Veteran was diagnosed with chondromalacia of the left knee, and mild osteoarthritis of the right knee.  The effect on occupational activities was noted to be pain, decreased mobility, and problems with lifting and carrying.  The effects of daily activities were indicated to be none to moderate for exercise, sports, and recreation.  

The Veteran's outpatient treatment records were also reviewed, but the symptoms noted were not found to be more severe than those noted in VA examination reports outlined above. 

After a full review of the record, the Board concludes that ratings in excess of the 10 percent evaluations currently assigned are not warranted for the Veteran's service-connected knee disabilities.  In this regard, the Board notes that extension bilaterally was normal throughout the appeal period and that at no time was flexion limited to 30 degrees, even taking pain into account.  In addition, there was no evidence of recurrent subluxation or instability under Diagnostic Code 5257.  And there was no evidence of dislocated to removed cartilage or tibia or fibular impairment under Diagnostic Codes 5258, 5259, or 5262. The next-higher 20 percent evaluation for arthritis of the knees under Diagnostic Code 5003 is also not warranted as there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

C.  Other considerations

The Board has carefully considered the Veteran's assertions regarding the severity of his service-connected disabilities.  In this regard, the Board notes that the Veteran is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to her through the senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, the Veteran's opinions are outweighed by the medical evidence of record, which shows that he is not entitled to higher ratings.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Board has also considered whether there is any evidence which warrants consideration of higher evaluations. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of his psychiatric disorder that were reported. 

Since the criteria reasonably describe the Veteran's disability levels and symptomatology, the Veteran's disability picture due to his service-connected disabilities is contemplated by the Schedule. The assigned evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to his service-connected disabilities is entirely encompassed within the criteria specified in the rating schedule, and the disabilities are not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.   

As the preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased evaluations are not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability, to include lumbago and mild lumbar spondylosis, is denied.

An increased rating for a left shoulder disability, status post impingement and acromioplasty, currently evaluated as 20 percent disabling, is denied.

An increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling, is denied.  

An increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


